    Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 1 of 35 PageID: 1




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY



    Timothy McLaughlin,                                         Case No. ___________________

          Plaintiff,                                            COMPLAINT AND
                                                                DEMAND FOR JURY TRIAL
    v.

    Johnson & Johnson Consumer, Inc., Johnson &
    Johnson, and Costco Wholesale Corporation,

          Defendants.




                                    CLASS ACTION COMPLAINT

         COMES NOW, Plaintiff Timothy McLaughlin, who files this Class Action Complaint

against the below-enumerated Defendants as alleges and avers as follows.

                                        I.    INTRODUCTION
         1.      This case arises from adulterated, misbranded, and unapproved sunscreen and after

sun care products that were designed, manufactured, marketed, distributed, packaged, and/or sold

by Defendants (identified and defined infra) in the United States. The specific sunscreen products

currently include all aerosol sunscreen products manufactured by Johnson & Johnson and its

subsidiaries, Neutrogena and Aveeno, which were recalled on July 14, 2021 1 (collectively, the

“Sunscreen” Products and “After-Sun Care” Products).                  These Sunscreen Products are not

merchantable, and are not of the quality represented by Defendants named herein.

         2.      Defendants’ Sunscreen and After-Sun Care Products contain dangerously high

levels of benzene, a hazardous genotoxic class I human carcinogen. These dangerously high levels

of benzene are not disclosed by Defendants, and were only discovered very recently when a third-


1
 https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/johnson-johnson-consumer-inc-issues-
voluntary-recall-specific-neutrogenar-and-aveenor-aerosol
    Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 2 of 35 PageID: 2




party pharmacy tested Defendants’ Sunscreen and After Sun Care Products.

         3.      Sunscreen and After-Sun Care Products in the United States are considered drugs,

and are regulated by the Unites States Food and Drug Administration (“FDA”).                  As such, these

products, including Defendants’ Sunscreen and After-Sun Care Products, must comply with the

Food, Drug and Cosmetic Act, 21 U.S.C. § 301 et seq., the FDA regulations and guidance

promulgated thereunder, as well as analogous state statutory and common law schemes pertaining

to the safety, quality, and sale of OTC drugs.

         4.      Defendants sought to profit at consumers’ expense by false labelling and selling

Sunscreen and After-Sun Care Products that contained undisclosed levels of benzene, a known

human carcinogen. Benzene is typically used in the manufacture of gasoline and other industry

chemicals or textiles. Because of its genotoxic and carcinogenic potential, in 2011 the United

States Environmental Protection introduced regulations that lowered benzene content in gasoline. 2

Meanwhile, Plaintiff and other class members directly unknowingly purchased Defendants’

Sunscreen and After-Sun Care Products to apply the product to their bodies from ultraviolet rays

and the damage to bodies that they cause, including cancer, when the products contained

undisclosed levels of benzene impurities well beyond permissible levels set by the EPA and other

federal regulatory agencies.

         5.      Plaintiff brings this action for economic damages and injunctive relief on behalf of

all persons who paid for Defendants’ adulterated, misbranded, and/or unapproved Sunscreen and

After-Sun Care Products illegally manufactured, sold, labeled, marketed, and distributed in the

United States. Defendants’ Sunscreen and After-Sun Care Products contained high levels of

benzene. Defendants’ Sunscreen and After-Sun Care Products were of lesser quality and were




2
 EPA Gasoline Mobile Source Air Toxics, available at https://www.epa.gov/gasoline-standards/gasoline-mobile-
source-air-toxics (last visited July 15, 2021).
                                                     -2-
 Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 3 of 35 PageID: 3




adulterated, misbranded, and/or unapproved (and thereby rendered worthless) through

unacceptable and undisclosed levels of benzene. At the same time other sunscreen and after-sun

care products have been safely and successfully marketed, sold and used which do not contain

unacceptable levels of carcinogens.

       6.      At all times during the period alleged herein, Defendants represented and warranted

to consumers and others that their Sunscreen and After-Sun Care Products were comprised of the

materials disclosed on the products’ labels, and were merchantable and fit for use. Yet, Defendants

knowingly, fraudulently, and/or negligently manufactured, labeled, marketed, and/or sold their

Sunscreen and After-Sun care Products that contained extremely high levels of the carcinogenic

substance benzene. Defendants have been unjustly enriched through the sale of these knowingly

adulterated and/or misbranded products. Defendants’ conduct also constitutes actionable fraud,

consumer fraud, negligence, and other violations of law as set forth herein.


                                       II.   PARTIES
       7.      Plaintiff Timothy McLaughlin is a resident of Fulton County, Georgia. During the

class period, Plaintiff paid money for one or more of Defendants’ Sunscreen and After-Sun Care

Products. Specifically, Plaintiff purchased at least one or more of the following Sunscreen

Products, manufactured and sold at retail to Plaintiff and other consumers as follows: Neutrogena

Beach Defense, Lot No. 28119E23R. Defendants expressly and impliedly warranted to Plaintiff

that the Sunscreen and After-Sun Care Products that Plaintiff purchased were merchantable and of

the represented quality. But in fact, Plaintiff purchased product that was not of the represented

merchantability or quality. Plaintiff would not have paid money for Defendants’ Sunscreen

Products but for their concealment of the benzene levels in those products; indeed, as the benzene

levels were above the acceptable levels mandated by the EPA, CDC, OSHA, and analogous state

laws, Defendants’ Sunscreen Products could not be sold in the United States (including Georgia

                                                -3-
 Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 4 of 35 PageID: 4




or New Jersey) in the first place.

       8.      Defendant Johnson & Johnson Consumer, Inc. is a Delaware corporation with its

principal place of business in New Jersey. At all times material to this action, Johnson & Johnson

Consumer, Inc. has been engaged in the manufacture, sale, marketing, and/or distribution of

adulterated and/or misbranded Sunscreen Products in the United States, including but not limited

to Georgia and New Jersey.

       9.      Defendant Johnson & Johnson is a New Jersey Corporation with its principal place

of business in New Jersey. Defendants Johnson & Johnson is the parent corporation of Johnson &

Johnson Consumer, Inc. and through its subsidiary has been engaged in the manufacture, sale,

marketing, and/or distribution of adulterated and/or misbranded Sunscreen Products in the United

States, including but not limited to Georgia and New Jersey.

       10.     Upon information and belief, Neutrogena Corp. is a wholly owned subsidiary of

Defendant Johnson & Johnson Consumer, Inc. and has its principal place of business in California.

       11.     Upon information and belief, Aveeno is a wholly owned subsidiary of Defendant

Johnson & Johnson Consumer Inc. and has its principal place of business in New Jersey.

       12.     Johnson & Johnson Consumer, Inc., Johnson & Johnson, Neutrogena Corp., and

Aveeno are collectively referred to throughout this complaint as “J&J.”

       13.     Defendant Costco Wholesale Corporation (“Costco”) a Washington corporation

with its principal place of business in Washington. At all times material to this action, Costco has

been engaged in the marketing or sale of adulterated and/or misbranded Sunscreen Products,

including the product purchased by Plaintiff, in the United States, including but not limited to in

Georgia and New Jersey.

       14.     Upon information and belief, one or more other entities manufactured, distributed,

marketed, and/or sold Sunscreen Products during the class period. The true names, affiliations,

                                                -4-
 Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 5 of 35 PageID: 5




and/or capacities of John Doe Defendants are not presently known. However, each John Doe

proximately caused damages to Plaintiff and other class members as alleged herein, and each John

Doe is liable to Plaintiff and other class members for the acts and omissions alleged below as well

as the resulting damages. Plaintiff will amend complaint to allege the true names and capacities of

the John Does when evidence reveals their identities.


                           III.    JURISDICTION AND VENUE
       15.     This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28

U.S.C. § 1332(d), because (a) at least one member of the proposed class is a citizen of a state

different from that of Defendants, (b) the amount in controversy exceeds $5,000,000, exclusive of

interest and costs, (c) the proposed class consists of more than 100 class members, and (d) none of

the exceptions under the subsection apply to this action.

       16.     This Court has personal jurisdiction over Defendants pursuant to 28 U.S.C. § 1407,

and because Defendants have sufficient minimum contacts in New Jersey, and because Defendants

have otherwise intentionally availed themselves of the markets within New Jersey through their

business activities, such that the exercise of jurisdiction by this Court is proper and necessary.

       17.     Venue is proper in this District because Plaintiff resides in this District, 28 U.S.C.

§ 1391(b)(1); “a substantial part of the events or omissions giving rise to the claim occurred” in

this District, 28 U.S.C. § 1391(b)(2); and Defendants are subject to the personal jurisdiction of this

Court, 28 U.S.C. § 1391(b)(3).

                             IV.    FACTUAL ALLEGATIONS


             A. Regulation of Over-The-Counter (OTC) Sunscreen and After-Sun Care
                Products

       18.     The FDA considers Sunscreen Products to be over-the-counter (OTC) drugs and/or



                                                 -5-
    Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 6 of 35 PageID: 6




cosmetics and regulates them as such. 3

         19.      As drugs and/or cosmetics, Sunscreen and After-Sun Products, inter alia, must

meet prescribed standards for, inter alia, safety and efficacy; have standardized, FDA-approved

drug labeling (see, e.g., 21 C.F.R. 201.66); and are subject to current Good Manufacturing

Practices (cGMP) regulations and state-law analogues.

         20.      Sunscreen Product manufacturers generally do not require FDA approval to begin

manufacturing, marketing, selling, or distributing OTC Sunscreen Products. 4

         21.      Just like pharmaceutical drugs and medical devices, sunscreen manufacturers must

comply with 21 CFR part 201 and 21 CFR 330.1, requirements for adverse event reporting for

OTC drugs in the Federal Food, Drug, and Cosmetic Act (FD&C Act) (21 U.S.C. 379aa) (serious

adverse event reporting), and provisions of the FD&C Act addressing adulteration. 5

         22.      Sunscreen Products must also comply with applicable labeling and testing

requirements for OTC sunscreens in 21 CFR § 201.327, with limited exceptions.


               B. Adulterated or Misbranded Products

         23.      Federal regulations make clear that Sunscreen Manufacturers are bound by certain

sections of the Food, Drug & Cosmetic Act and that just like pharmaceutical drugs, it is unlawful

to manufacture or introduce into interstate commerce Sunscreen Products that are adulterated or

misbranded. 6

         24.      The manufacture and sale of any adulterated or misbranded drug (OTC or




3
  https://www.fda.gov/drugs/understanding-over-counter-medicines/questions-and-answers-fda-announces-new-
requirements-over-counter-otc-sunscreen-products-marketed-us#Q1_Why_is_FDA.
4
  https://www.fda.gov/files/drugs/published/Enforcement-Policy----OTC--Sunscreen-Drug-Products-Marketed-
Without-an-Approved-Application.pdf.
5
  https://www.fda.gov/files/drugs/published/Enforcement-Policy----OTC--Sunscreen-Drug-Products-Marketed-
Without-an-Approved-Application.pdf
6
  21 CFR 201.327(c), (g).
                                                     -6-
    Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 7 of 35 PageID: 7




prescription) is prohibited under federal law, 7 as well as under analogous state laws.

         25.     The introduction into commerce of any misbranded or adulterated or misbranded

drug is similarly prohibited under federal law, 8 as well as under analogous state laws.

         26.     Similarly, the receipt in interstate commerce of any adulterated or misbranded or

drug is also unlawful under federal law, 9 as well as under analogous state laws.

         27.     Among the ways a drug may be adulterated and/or misbranded are:

                 a. “if it has been prepared, packed, or held under unsanitary conditions whereby

                      it may have been contaminated with filth, or whereby it may have been rendered

                      injurious to health;” 10

                 b. “if . . . the methods used in, or the facilities or controls used for, its manufacture,

                      processing, packing, or holding do not conform to or are not operated or

                      administered in conformity with current good manufacturing practice…as to

                      safety and has the identity and strength, and meets the quality and

                      purity characteristics, which it purports or is represented to possess;” 11

                 c. “If it purports to be or is represented as a drug the name of which is recognized

                      in an official compendium, and … its quality or purity falls below, the standard

                      set forth in such compendium. …” 12

                 d. “If . . . any substance has been (1) mixed or packed therewith so as to reduce its

                      quality or strength or (2) substituted wholly or in part therefor.” 13

         28.     A drug is misbranded:




7
  21 U.S.C. § 331(g).
8
  21 U.S.C. § 331(a); 21 CFR 201.327(c), (g).
9
  21 U.S.C. § 331(c).
10
   21 U.S.C. § 351(a)(2)(A).
11
   21 U.S.C. § 351(a)(2)(B).
12
   21 U.S.C. § 351(b).
13
   21 U.S.C. § 351(d).
                                                    -7-
 Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 8 of 35 PageID: 8




                  a. “If its labeling is false or misleading in any particular.” 14

                  b. “If any word, statement, or other information required…to appear on

                      the label or labeling is not prominently placed thereon…in such terms as to

                      render it likely to be read and understood by the ordinary individual under

                      customary conditions of purchase and use.” 15

                  c. If the labeling does not contain, among other things, “the proportion of each

                      active ingredient…” 16

                  d. “Unless its labeling bears (1) adequate directions for use; and (2) such adequate

                      warnings … against unsafe dosage or methods or duration of administration or

                      application, in such manner and form, as are necessary for the protection of

                      users. …” 17

                  e. “If it purports to be a drug the name of which is recognized in an official

                      compendium, unless it is packaged and labeled as prescribed therein.” 18

                  f. “if it is an imitation of another drug;” 19

                  g. “if it is offered for sale under the name of another drug.” 20

                  h. “If it is dangerous to health when used in the dosage or manner, or with the

                      frequency      or   duration   prescribed,   recommended,       or   suggested   in

                      the labeling thereof.” 21

                  i. If the drug is advertised incorrectly in any manner; 22 or




14
   21 U.S.C. § 352(a)(1).
15
   21 U.S.C. § 352(c).
16
   21 U.S.C. § 352(e)(1)(A)(ii)
17
   21 U.S.C. § 352(f).
18
   21 U.S.C. § 352(g).
19
   21 U.S.C. § 352(i)(2).
20
   21 U.S.C. § 352(i)(3).
21
   21 U.S.C. § 352(j).
22
   21 U.S.C. § 352(n).
                                                     -8-
 Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 9 of 35 PageID: 9




                  j. If the drug’s “packaging or labeling is in violation of an applicable

                     regulation…” 23

         29.      Various state statutory and common law regimes expressly or impliedly adopt or

parallel the aforementioned federal provisions.

         30.      As articulated in this Complaint, Defendants’ unapproved OTC Sunscreen Products

were adulterated and/or misbranded per the foregoing, as described more fully below.

               C. About Benzene

         31.      Benzene is classified as a human carcinogen. 24

         32.      “Benzene works by causing cells not to work correctly. For example, it can cause

bone marrow not to produce enough red blood cells, which can lead to anemia. Also, it can damage

the immune system by changing blood levels of antibodies and causing the loss of white blood

cells.” 25

         33.      Benzene exposure can occur through inhalation, skin contact, ingestion, or from

contact with the eyes. 26

         34.      Persons exposed to Benzene in an occupational setting is encouraged by the CDC

to remove their clothing, seal the clothes, and present the clothing to the CDC for proper disposal. 27

         35.      Individuals exposed to Benzene are also told to “rapidly wash your entire body with

soap and water, and get medical care as quickly as possible.” 28

         36.      Since at least 1988, the US Department of Health and Human Services and OSHA

has imposed a 1 part per million (ppm) limit in air as a time-weighted average concentration over




23
   21 U.S.C. § 352(p).
24
   https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/johnson-johnson-consumer-inc-issues-
voluntary-recall-specific-neutrogenar-and-aveenor-aerosol.
25
   https://emergency.cdc.gov/agent/benzene/basics/facts.asp.
26
   https://www.cdc.gov/niosh/npg/npgd0049.html.
27
   https://emergency.cdc.gov/agent/benzene/basics/facts.asp.
28
   https://emergency.cdc.gov/agent/benzene/basics/facts.asp.
                                                       -9-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 10 of 35 PageID: 10




an 8-hour work shift, and a 5 ppm short-term exposure limit in any 15-minute sampling period. 29


              D. FDA Limits on Benzene in Consumer Products

        37.      Ingredients in sunscreens absorb through the skin and can be found in the blood.

While the FDA has not yet imposed limits on benzene in sunscreen, it recently imposed an interim

limit of 2 parts per million in other consumer products (hand sanitizer). 30

        38.      The presence of any benzene, a known human carcinogen, in sunscreens is

particularly troubling as it they are widely used by adults and children in repeatedly and in large

volumes for the prevention of cancer. 31 Because of the large total surface area of the skin, the

application of sunscreen needed to cover the human body exposes people to excessively high levels

of benzene in products which contain this contaminant.


              E. Levels of Benzene in Defendants’ Sunscreen and/or After-Sun Products

        39.      A manufacturer is required to give adequate directions for the use of a

pharmaceutical drug such that a “layman can use a drug safely and for the purposes for which it is

intended,” 32 and conform to requirements governing the appearance of the label. 33

        40.       “Labeling” encompasses all written, printed or graphic material accompanying the

drug or device. 34

        41.      If a manufacturer labels a drug but omits or misstates ingredients, that renders the

drug misbranded. 35

        42.      On May 24, 2021, Valisure, an independent pharmacy submitted a Citizen Petition



29
  https://www.cdc.gov/niosh/docs/81-123/pdfs/0049.pdf.
30
  https://www.bloomberg.com/news/articles/2021-07-14/j-j-to-pull-some-spray-sunscreen-from-market-on-
benzene-concerns.
32
   21 C.F.R. § 201.5.
33
   21 C.F.R. § 801.15.
34
   Id. 65 Fed. Reg. 14286 (March 16, 2000).
35
   21 C.F.R. § 201.6; 201.10.
                                                    -10-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 11 of 35 PageID: 11




to the FDA concerning its testing of various Sunscreen and After-Sun Care Products.

        43.      Valisure is an “online pharmacy currently licensed in 38 states and an analytical

laboratory that is ISO 17025 accredited by the International Organization for Standardization.”

Valisure also is registered with the Drug Enforcement Administration and the FDA.

        44.      Valisure conducted its own independent testing of various Sunscreen and After-

Sun products, including Defendants’ Sunscreen Products.

        45.      The tests conducted by Valisure show that Defendants’ Sunscreen Products contain

high levels of benzene that exceed 2 ppm. 36


              F. J&J’s Recall

        46.      On July 14, 2021, J&J announced a nationwide recall of Neutrogena and Aveeno

Aerosol Sunscreen Products due to the presence of benzene. 37

        47.      Specifically, the recall covered the following products:

                 a. NEUTROGENA® Beach Defense® aerosol sunscreen,

                 b. NEUTROGENA® Cool Dry Sport aerosol sunscreen,

                 c. NEUTROGENA® Invisible Daily™ defense aerosol sunscreen,

                 d. NEUTROGENA® Ultra Sheer® aerosol sunscreen, and

                 e. AVEENO® Protect + Refresh aerosol sunscreen.

        48.      Customers were instructed to stop using the products immediately.


              G. Each Defendant Had an Obligation to Test and Otherwise Ensure Its
                 Sunscreen Products Did Not Contain Dangerous, Undisclosed Benzene
                 Impurities

                                1. Manufacturer/Distributor Defendant(s) (J&J)


36
   https://www.valisure.com/wp-content/uploads/Valisure-Citizen-Petition-on-Benzene-in-Sunscreen-and-After-sun-
Care-Products-v9.7.pdf.
37
   https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/johnson-johnson-consumer-inc-issues-
voluntary-recall-specific-neutrogenar-and-aveenor-aerosol.
                                                     -11-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 12 of 35 PageID: 12




       49.     As a manufacturer or distributor of a drug and/or cosmetic, Defendants had a duty

to ensure that their Sunscreen Products did not contain benzene impurities.

       50.     Defendants had a duty to ensure that their Sunscreen Products did not contain any

benzene impurities, consistent with the FDA-approved labeling for any of their Sunscreen

Products.

       51.     Defendants did not disclose to Plaintiff, consumers, or otherwise that any of its

Sunscreen Products contained any amount of benzene or that they contained benzene far in excess

of the interim limit set by the FDA.

       52.     Upon information and belief, Defendants did not take reasonable steps to test or

otherwise assure that its Sunscreen Products either did not contain any benzene or did not contain

benzene in excess of 2 ppm. Had Defendants done so, they would have discovered, as Valisure

was able to discover, that its products contained benzene at levels in excess of 2 ppm.

       53.     Defendants represented and warranted to its customers, consumers, and the public

in general that its Sunscreen Products were of merchantable quality and complied with federal and

analogous state law, and did not contain undisclosed impurities such as benzene.

                            2. Retailer Defendant (Costco)

       54.     As a retail seller of an OTC product, Costco had a duty to ensure that the Sunscreen

Products they sourced and in turn sold to consumers did not contain benzene impurities.

       55.     As a retail seller of an OTC product, Costco also had a duty not to sell products that

were adulterated or misbranded.

       56.     Costco did not disclose to Plaintiff, consumers, or otherwise that any of its

Sunscreen Products contained any amount of benzene or contained benzene far in excess of the

interim limit set by the FDA.

       57.     Upon information and belief, Costco did not take reasonable steps to test – either

                                                -12-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 13 of 35 PageID: 13




itself or requesting that its supplier test – or otherwise assure that its Sunscreen Products either did

not contain any benzene. Had Costco done so, they would have discovered, as Valisure was able

to discover, that its products contained benzene at unacceptable levels.

       58.       Costco represented and warranted to its customers, consumers, and the public in

general that its Sunscreen Products were of merchantable quality and complied with federal and

analogous state law, and did not contain undisclosed impurities such as benzene.

              H. Plaintiff’s Experience
        59.      In or around April 2021, Plaintiff purchased Defendants’ Sunscreen Products at

Costco in Georgia.

       60.       Specifically, Plaintiff purchased for personal or household use Neutrogena Beach

Defense Sunscreen Product(s).

       61.       Neither the products’ label, nor anything else published by J&J, disclosed that the

product contained benzene, let alone at excessive levels.

       62.       Plaintiff relied on the representations and statements in the product label or

otherwise in purchasing these Sunscreen Products. Plaintiff would not have purchased them had

he known that they contained benzene.

              I. Fraudulent Concealment, Tolling, and Continuing Violations
        63.      Plaintiff and other class members’ causes of action could not and did not accrue

until the date of J&J’s recall on July 14, 2021.

        64.      Plaintiff and other class members exercised reasonable diligence but could not

discover Defendants’ wrongful conduct prior to J&J’s recall.

        65.      For instance, no Defendant revealed to the public that their Sunscreen Product

contained benzene or the levels of benzene, or that the products were adulterated, misbranded,

and/or unapproved.

        66.      To the contrary, each Defendant continued to represent and warrant that their
                                             -13-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 14 of 35 PageID: 14




Sunscreen Products were merchantable, fit for their intended purpose, and were of the quality and

composition as marketed.

          67.   Because of this, Plaintiff and other class members did not discover, nor could they

have discovered through reasonable and ordinarily diligence, each Defendant’s deceptive,

fraudulent, and unlawful conduct alleged herein. Defendants’ false and misleading explanations,

or obfuscations, lulled Plaintiff and other class members into believing that the prices paid for

Sunscreen Products were appropriate for what they believed to be non-adulterated or -non-

misbranded drugs despite their exercise of reasonable and ordinary diligence.

          68.   Alternatively, any statute of limitation or prescriptive period is equitably tolled on

account of fraudulent concealment. Defendants each affirmatively concealed from Plaintiff and

other class members their unlawful conduct. Each Defendant affirmatively strove to avoid

disclosing their knowledge or the true nature of their Sunscreen Products, and the fact that those

products were adulterated, misbranded, and/or contained benzene at all or above the FDA’s interim

limits.

          69.   As a result of each Defendant’s affirmative and other acts of concealment, any

applicable statute of limitations affecting the rights of Plaintiff or other class members has been

tolled. Plaintiff and/or other class members exercised reasonable diligence by among other things

promptly investigating and bringing the allegations contained herein. Despite these or other

efforts, Plaintiff were unable to discover, and could not have discovered, the unlawful conduct

alleged herein at the time it occurred or at an earlier time so as to enable this complaint to be filed

sooner.

          70.   Additionally, the revelations revealed by Valisure’s Citizen Petition and J&J’s

subsequent recall may be only the tip of the iceberg. Because of Defendants’ and non-parties’




                                                 -14-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 15 of 35 PageID: 15




ongoing fraud and deception, the full scope of Defendants’ and non-parties’ unlawful conduct is

not yet known.

                           V.     CLASS ACTION ALLEGATIONS
       71.       Plaintiff brings this action both individually and as a class action pursuant to Fed.

R. Civ. P. 23(a), 23(b)(2) and 23(b)(3) against Defendants on Plaintiff’s own behalf and on behalf

of the Nationwide Class(es) defined below:

                 All individuals and entities in the United States and its territories
                 and possessions who, since at least January 1, 2015 to the present,
                 paid any amount of money for a Sunscreen Product (intended for
                 personal or household use) that was manufactured, distributed, or
                 sold by any Defendant.

       72.       Plaintiff also alleges the following Georgia Subclass:

                 All individuals and entities in Georgia and its territories and
                 possessions who, since at least January 1, 2015 to the present, paid
                 any amount of money for a Sunscreen Product (intended for
                 personal or household use) that was manufactured, distributed, or
                 sold by any Defendant.


       73.       Excluded from the Class(es)es are: (a) any judge or magistrate presiding over this

action, and members of their families; (b) Defendants and their employees, officers, directors, and

agents; (c) Defendants’ legal representatives, assigns and successors; and (d) all persons who

properly execute and file a timely request for exclusion from any Court-approved class.

       74.       Plaintiff reserves the right to narrow or expand the foregoing class definitions, or

to create or modify subclasses as the Court deems necessary.

       75.       Plaintiff meets the prerequisites of Rule 23(a) to bring this action on behalf of the

Class(es).

       76.       Numerosity: While the exact number of class members cannot be determined

without discovery, they are believed to consist of potentially millions of consumers nationwide.

The Class(es)es are therefore so numerous that joinder of all members is impracticable.

                                                 -15-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 16 of 35 PageID: 16




       77.      Commonality: Common questions of law and fact exist as to all class members,

including but not limited to:

       a. Whether each Defendant made express or implied warranties to Plaintiff and other class

             members regarding their Sunscreen Products;

       b. Whether each Defendant’s Sunscreen [and/or After-Sun] Products were adulterated,

             misbranded, or otherwise contained undisclosed benzene impurities, and the levels of

             such impurities;

       c. Whether Defendant violated cGMPs regarding the manufacture, sourcing, or testing of

             their Sunscreen Products;

       d. Whether each Defendant falsely claimed that its Sunscreen Products were

             merchantable, fit for intended purposes, and otherwise of the quality and composition

             represented;

       e. Whether each Defendant affirmatively or negligently misrepresented or omitted facts

             regarding its manufacture, sale, or testing of its Sunscreen Products;

       f. Whether Plaintiff and other class members have been injured as a result of each

             Defendant’s unlawful conduct, and the amount of their damages;

       g. Whether a common damages model can calculate damages on a class-wide basis;

       h. When Plaintiff’s and other class members’ causes of action accrued; and

       i. Whether Defendants fraudulently concealed Plaintiff’s and other class member’s

             causes of action.

       78.      Typicality: Plaintiff’s claims are typical of other class members’ claims. Plaintiff

and other class members all suffered the same type of economic harm. Plaintiff has substantially

the same interest in this matter as all other class members, and their claims arise out of the same

set of facts and conduct as the claims of all other class members.

                                                 -16-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 17 of 35 PageID: 17




        79.     Adequacy of Representation: Plaintiff is committed to pursuing this action and

have retained competent counsel experienced in pharmaceutical litigation, consumer fraud

litigation, class actions, and federal court litigation. Accordingly, Plaintiff and Plaintiff’s counsel

will fairly and adequately protect the interests of other class members. Plaintiff’ claims are

coincident with, and not antagonistic to, those of the other class members they seek to represent.

Plaintiff has no disabling conflicts with other class members and will fairly and adequately

represent the interests of class members.

        80.     The elements of Rule 23(b)(2) are met. Defendants have acted on grounds that

apply generally to all class members so that preliminary and/or final injunctive relief and

corresponding declaratory relief is appropriate respecting the Class(es) as a whole.

        81.     The requirements of Rule 23(b)(3) are met. The common questions of law and fact

enumerated above predominate over the questions affecting only individual class members, and a

class action is the superior method for fair and efficient adjudication of the controversy. Although

many other class members have claims against Defendants, the likelihood that individual class

members will prosecute separate actions is remote due to the time and expense necessary to

conduct such litigation. Serial adjudication in numerous venues would not be efficient, timely or

proper. Judicial resources would be unnecessarily depleted by resolution of individual claims.

Joinder on an individual basis of thousands of claimants in one suit would be impractical or

impossible. In addition, individualized rulings and judgments could result in inconsistent relief for

similarly situated plaintiffs. Plaintiff’s counsel, highly experienced in pharmaceutical litigation,

consumer fraud litigation, class actions, and federal court litigation, foresee little difficulty in the

management of this case as a class action.

                                    FIRST CAUSE OF ACTION
                                BREACH OF EXPRESS WARRANTIES

        82.     Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth
                                                 -17-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 18 of 35 PageID: 18




herein.

          83.   This cause of action is alleged on behalf of all class members against all

Defendants.

          84.   Plaintiff, and each member of the Class(es), formed a contract with Defendants at

the time Plaintiff and the other Class(es) members purchased Sunscreen Products. The terms of

the contract include the promises and affirmations of fact made by Defendants on the Sunscreen

Products’ packaging and through marketing and advertising, including that the product would be

of the quality and character as represented. This labeling, marketing, and advertising constitute

express warranties and became part of the basis of the bargain, and are part of the standardized

contract between Plaintiff and the members of the Class(es) and Defendants.

          85.   Each Defendant expressly warranted that its Sunscreen Products were fit for its

ordinary use, i.e., as an FDA-approved OTC drug, were safe and effective for intended use, and

did not contain any undisclosed impurities.

          86.   Each Defendant sold Sunscreen Products that they expressly warranted were

compliant with cGMPs and not adulterated or misbranded, or otherwise contained undisclosed

levels of benzene or other impurities.

          87.   Each Defendant’s Sunscreen Products did not conform to each Defendant’s express

representations and warranties because the product was not manufactured in compliance with

cGMPs and was adulterated and misbranded, or contained undisclosed impurities.

          88.   At all times relevant all fifty States and the District of Columbia and Puerto Rico

have codified and adopted the provisions of the Uniform Commercial Code governing the warranty

of merchantability and fitness for ordinary purpose:       Ala. Code § 7-2-313; Alaska Stat. §

45.02.313; Ariz. Rev. Stat. Ann. § 47-2313; Ark. Code. Ann. § 4-2-313; Cal. Com. Code § 2313;

Colo. Rev. Stat. § 4-2-313; Conn. Gen. Stat. Ann. § 42a-2-313; 6 Del. Code. § 2-313; D.C. Code.

                                               -18-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 19 of 35 PageID: 19




§ 28:2-313; Fla. Stat. Ann. § 672.313; Ga. Code. Ann. § 11-2-313; Haw. Rev. Stat. § 490:2-313;

Idaho Code § 28-2-313; 810 Ill. Comp. Stat. Ann. 5/2-313; Ind. Code Ann. § 26-1-2-313; Kan.

Stat. Ann. § 84-2-313; Ky. Rev. Stat. Ann. § 355.2-313; 11 Me. Rev. Stat. Ann. § 2-313; Md.

Code. Ann. § 2-313; Mass. Gen. Law Ch. 106 § 2-313; Mich. Comp. Laws Ann. § 440.2313;

Minn. Stat. Ann. § 336.2-313; Miss. Code Ann. § 75-2-313; Mo. Rev. Stat. § 400.2-313; Mont.

Code Ann. § 30-2-313; Nev. Rev. Stat. U.C.C. § 104.2313; N.H. Rev. Ann. § 382-A:2-313; N.J.

Stat. Ann. § 12A:2-313; N.M. Stat. Ann. § 55-2-313; N.Y. U.C.C. Law § 2-313; N.C. Gen. Stat.

Ann. § 25-2-313; N.D. Stat. § 41-02-313; Ohio Rev. Code Ann. § 1302.26; Okla. Stat. tit. 12A §

2-313; Or. Rev. Stat. § 72.3130; 13 Pa. C.S. § 2313; P.R. Laws. Ann. Tit. 31, § 3841, et seq.; R.I.

Gen. Laws § 6A-2-313; S.C. Code Ann. § 36-2-313; S.D. Stat. § 57A-2-313; Tenn. Code Ann.

§ 47-2-313; Tex. Bus. & Com. Code Ann. § 2-313; Utah Code Ann. § 70A-2-313; Va. Code

§ 8.2-313; Vt. Stat. Ann. 9A § 2-313; W. Va. Code § 46-2-313; Wash. Rev. Code § 62A 2-313;

Wis. Stat. Ann. § 402.313 and Wyo. Stat. § 34.1-2-313.

       89.     At the time that each Defendant marketed and sold its Sunscreen Products, they

recognized the purposes for which the products would be used, and expressly warranted the

products were cGMP-compliant and not adulterated or misbranded, or did not contain undisclosed

impurities. These affirmative representations became part of the basis of the bargain in every

purchase by Plaintiff and other class members including but not limited to express representations

made in referring to their products as FDA-compliant (and compliant with analogous state law).

       90.     Each Defendant breached its express warranties with respect to its Sunscreen

Products as they were not of merchantable quality, were not fit for their ordinary purpose, and did

not comply with cGMP and was adulterated and misbranded, or contained undisclosed impurities.

       91.     Plaintiff and each member of the Class(es) would not have purchased the Sunscreen

Products dad they known these drugs contained undisclosed benzene impurities, were adulterated

                                               -19-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 20 of 35 PageID: 20




or misbranded, or did not have the represented safety and efficacy profile.

          92.   As a direct and proximate result of each Defendant’s breach of warranty, Plaintiff

and other class members have been injured and suffered damages in the amount of the purchase

price of their medications, the purchase price of any replacement medications, and any

consequential damages resulting from the purchases, in that the Sunscreen Products they purchased

were so inherently flawed, unfit, or unmerchantable as to have no market value.

                             SECOND CAUSE OF ACTION
                BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY
                                   AND FITNESS

          93.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          94.   This cause of action is alleged on behalf of all class members against all

Defendants.

          95.   At all times relevant all fifty States and the District of Columbia and Puerto Rico

have codified and adopted the provisions of the Uniform Commercial Code governing the implied

warranty of merchantability and fitness for ordinary purpose: Ala. Code § 7-2-314; Alaska Stat.

§ 45.02.314; Ariz. Rev. Stat. Ann. § 47-2314; Ark. Code. Ann. § 4-2-314; Cal. Com. Code §

2314; Colo. Rev. Stat. § 4-2-314; Conn. Gen. Stat. Ann. § 42a-2-314; 6 Del. Code. § 2-314;

D.C. Code. § 28:2-314; Fla. Stat. Ann. § 672.314; Ga. Code. Ann. § 11-2-314; Haw. Rev. Stat.

§ 490:2-314; Idaho Code § 28-2-314; 810 Ill. Comp. Stat. Ann. 5/2-314; Kan. Stat. Ann. § 84-

2-314; Ky. Rev. Stat. Ann. § 355.2-314; La. Civ. Code Ann. Art. § 2520; 11 Me. Rev. Stat. Ann.

§ 2-314; Md. Code. Ann. § 2-314; Mass. Gen. Law Ch. 106 § 2-314; Mich. Comp. Laws Ann. §

440.2314; Minn. Stat. Ann. § 336.2-314; Miss. Code Ann. § 75-2-314; Mo. Rev. Stat. § 400.2-

314; Mont. Code Ann. § 30-2-314; Nev. Rev. Stat. U.C.C. § 104.2314; N.H. Rev. Ann. § 382-

A:2-314; N.J. Stat. Ann. § 12A:2-314; N.M. Stat. Ann. § 55-2-314; N.Y. U.C.C. Law § 2-314;

                                                -20-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 21 of 35 PageID: 21




N.C. Gen. Stat. Ann. § 25-2-314; N.D. Stat. § 41-02-314; Ohio Rev. Code Ann. § 1302.27; Okla.

Stat. tit. 12A § 2-314; Or. Rev. Stat. § 72.3140; 13 Pa. C.S. § 2314; P.R. Laws. Ann. Tit. 31,

§ 3841, et seq.; R.I. Gen. Laws § 6A-2-314; S.C. Code Ann. § 36-2-314; S.D. Stat. § 57A-2-314;

Tenn. Code Ann. § 47-2-314; Tex. Bus. & Com. Code Ann. § 2-314; Utah Code Ann. § 70A-2-

314; Va. Code § 8.2-314; Vt. Stat. Ann. 9A § 2-314; W. Va. Code § 46-2-314; Wash. Rev. Code

§ 62A 2-314; Wis. Stat. Ann. § 402.314 and Wyo. Stat. § 34.1-2-314.

       96.     Each Defendant was a merchant within the meaning of the above statutes.

       97.     Each Defendant’s Hand Sunscreen constituted “goods” or the equivalent within the

meaning of the above statutes.

       98.     Each Defendant was obligated to provide Plaintiff and other class members

reasonably fit Sunscreen Products for the purpose for which the product was sold, and to conform

to the standards of the trade in which Defendants are involved such that the product was of fit and

merchantable quality.

       99.     Each Defendant knew or should have known that its Sunscreen Products were being

manufactured and sold for the intended purpose, and impliedly warranted that their Sunscreen

Products were of merchantable quality and fit for that purpose.

       100.    Each Defendant breached its implied warranty because each Defendant’s

Sunscreen Products were not of merchantable quality, nor fit for the product’s ordinary purpose,

and did not conform to the standards generally applicable to such goods.

       101.    Plaintiff and other class members purchased the Sunscreen Products in reliance

upon Defendants’ skill and judgment and the implied warranties of fitness for the purpose.

       102.    The Sunscreen Products were not altered by Plaintiff or other class members.

       103.    As a direct and proximate result of each Defendant’s breach of implied warranty,

Plaintiff and other class members have been injured and suffered damages, in that Defendants’

                                               -21-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 22 of 35 PageID: 22




Sunscreen Products they purchased was so inherently flawed, unfit, or unmerchantable as to have

significantly diminished or no intrinsic market value.

                             THIRD CAUSE OF ACTION
                 MAGNUSON-MOSS WARRANTY ACT, 15 U.S.C. § 2301, ET SEQ.


          104.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          105.   This cause of action is alleged on behalf of all class members against all

Defendants.

          106.   Each Defendant is a “warrantor” within the meaning of the Magnuson-Moss

Warranty Act.

          107.   Plaintiff and other class members are “consumers” within the meaning of the

Magnuson-Moss Warranty Act.

          108.   Each Defendant expressly or impliedly warranted their Sunscreen Products as

alleged in the First and Second Causes of Action.

          109.   Under 15 U.S.C. § 2310(d)(1), Plaintiff and other class members were “damaged

by the failure of a supplier, warrantor, or service contractor to comply with any obligation under

this chapter, or under a written warranty, implied warranty, or service contract, may bring suit for

damages and other legal and equitable relief.” 15 U.S.C. § 2310(d)(1). Plaintiff sues pursuant to

this section to recover money damages and for legal and equitable relief on behalf of themself and

the class members.

          110.   No Defendant has acted on the opportunity to cure its failure with respected to its

warranted Sunscreen Products.

          111.   Likewise, pursuant to 15 U.S.C. § 2310(d)(2), upon prevailing in this action,

Plaintiff is entitled to receive an award of attorneys’ fees and expenses and pray for the same.

                                                 -22-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 23 of 35 PageID: 23




                               FOURTH CAUSE OF ACTION
                 FRAUD (AFFIRMATIVE MISREPRESENTATION, OMISSION, AND
                                   CONCEALMENT)

          112.   Plaintiff re-alleges and incorporate the preceding paragraphs as if fully set forth

herein.

          113.   This cause of action is alleged on behalf of consumer class members against all

Defendants.

          114.   Defendants affirmatively misrepresented material facts including, inter alia, that

their Sunscreen Products with not compliant with cGMPs and/or were not adulterated and/or

misbranded, or did not contain undisclosed benzene impurities.

          115.   Defendants omitted material facts including, inter alia, that their Sunscreen

Products with not compliant with cGMPs and/or were not adulterated and/or misbranded, or

contained undisclosed benzene impurities.

          116.   Defendants’ actions had the effect of fraudulently inducing customers to pay in

whole or in part for Defendants’ Sunscreen Products – products which Defendants knew or should

have known were did not comply with GMPs and/or were adulterated and/or misbranded, or

contained undisclosed benzene impurities. Plaintiff and other class members would not have

purchased Defendants’ Sunscreen Products had they known the truth. Indeed, Plaintiff and other

class members could not have paid for Defendants’ Sunscreen Products had they known the truth

because Defendants’ Sunscreen Products were illegally manufactured, illegally distributed, and

illegally sold to Plaintiff and class members based on Defendants’ fraudulent misrepresentations

and omissions.

          117.   Defendants knew, or reasonably should have known, that their misrepresentations

were materially false or misleading, or that the omission of material facts rendered such

representations false or misleading.

                                                -23-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 24 of 35 PageID: 24




          118.   Defendants also knew, or had reason to know, that their misrepresentations and

omissions would induce Class(es) members to pay for some or all of the cost of Defendants’

Sunscreen Products.

          119.   Defendants’ misrepresentations and omissions were material.

          120.   Defendants’ actively concealed their misrepresentations and omissions from the

Class(es), government regulators, and the public.

          121.   To the extent applicable, Defendants intended their misrepresentations and

omissions to induce Plaintiff and other class members to pay for Defendants’ Sunscreen Products.

          122.   But for these misrepresentations and omissions, Plaintiff and other class members

would not have paid for Defendants’ Sunscreen Products.

          123.   To the extent applicable, Plaintiff and other class members were justified in relying

on Defendants’ misrepresentations and omissions.             The same or substantively identical

misrepresentations and omissions were communicated, to each Class(es) member, including

through product labeling and other statements by Defendants. No reasonable consumer would

have paid what they did for Defendants’ Sunscreen Products but for Defendants’ unlawful conduct.

To the extent applicable, reliance may be presumed in these circumstances.

          124.   Plaintiff and other class members were damaged by reason of Defendants’

misrepresentations and omissions alleged herein.

                              FIFTH CAUSE OF ACTION
                    NEGLIGENT MISREPRESENTATION AND OMISSION
             (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                             AGAINST ALL DEFENDANTS)

          125.   Plaintiff re-allege and incorporate the preceding paragraphs as if fully set forth

herein.

          126.   This cause of action is alleged on behalf of consumer class members against all

Defendants.
                                                 -24-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 25 of 35 PageID: 25




       127.    Each Defendant had or undertook a duty to accurately and truthfully represent to

the quality, nature, and characteristics of its Sunscreen Products.

       128.    Each Defendant failed to exercise ordinary care in making representations (or in

failing to disclose facts) concerning the quality, nature, and characteristics of its Sunscreen

Products.

       129.    Each Defendant negligently misrepresented or omitted facts regarding the quality,

nature, and characteristics of its Sunscreen Products.

       130.    Each Defendant’s statements were false at the time the misrepresentations were

made (or at the time omissions were not made).

       131.    Each Defendant knew, or reasonably should have known, that its representations

alleged herein were materially false or misleading, or that omission of material facts rendered such

representations false or misleading. Each Defendant also knew, or had reason to know, that its

misrepresentations and omissions would induce Class(es) members to make purchases of each

Defendant’s Sunscreen Products.

       132.    As a direct and proximate result of each Defendant’s acts and omissions described

herein, Plaintiff and other class members have suffered harm, and will continue to do so.

       133.    Each Defendant’s misrepresentations or omissions were material and a substantial

factor in Plaintiff’ and other class members’ paying for Sunscreen Products.

       134.    Each Defendant intended its misrepresentations or omissions to induce Plaintiff and

Class(es) members to make purchases of Sunscreen Products, or had reckless disregard for same.

       135.    But for these misrepresentations (or omissions), Plaintiff and other class members

would not have made purchases of Defendants’ Sunscreen Products.

       136.    Plaintiff and other class members were justified in relying on Defendants’

misrepresentations or omissions. The same or substantively identical misrepresentations were

                                                -25-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 26 of 35 PageID: 26




communicated, and/or the same or substantively identical omissions were not communicated, to

each Class(es) Member.

          137.   Plaintiff and other class members were damaged by reason of each Defendant’s

misrepresentations or omissions alleged herein.


                              SIXTH CAUSE OF ACTION
                  VIOLATION OF STATE CONSUMER PROTECTION LAWS
             (INDIVIDUALLY AND ON BEHALF OF CONSUMER CLASS MEMBERS
                             AGAINST ALL DEFENDANTS)

          138.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          139.   This cause of action is alleged on behalf of all class members against all

Defendants.

          140.   Each Defendant has violated the consumer protection statutes as follows:

                 a.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Ala. Code § 8-19-1, et seq.;

                 b.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Alaska Stat. § 45.50.471, et seq.;

                 c.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Arizona Rev. Stat. § 44-1522, et seq.;

                 d.     Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of Ark. Code § 4-88-101, et seq.;

                 e.     Defendants have violated the California Unfair Competition Law by

                        engaging in unfair or deceptive acts or practices in violation of Cal. Bus.

                        Prof. Code § 17200, et seq.;

                 f.     Defendants have violated the California Consumers Legal Remedies Act,


                                                 -26-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 27 of 35 PageID: 27




                 Cal. Civ. Code §§ 1750, et seq.;

            g.   Defendants have violated the California False Advertising Law, Cal. Bus.

                 & Prof. Code §§ 17500, et seq.

            h.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation of Colo. Rev. Stat. § 6-1-105, et seq.;

            i.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation of Conn. Gen. Stat. § 42-110b, et seq.;

            j.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation of 6 Del. Code § 2511, et seq.;

            k.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation of D.C. Code § 28-3901, et seq.;

            l.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation of Fla. Stat. § 501.201, et seq.;

            m.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation of Ga. State 10-1-392, et seq.;

            n.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation of Haw. Rev. Stat. § 480, et seq.;

            o.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation of Idaho Code § 48-601, et seq.;

            p.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation 815 ILCS 505/1, et seq.;

            q.   Defendants have engaged in unfair competition or unfair or deceptive acts

                 or practices in violation of Ind. Code Ann. § 24-5-0.5.1, et seq.;

            r.   Defendants have engaged in unfair competition or unfair or deceptive acts

                                          -27-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 28 of 35 PageID: 28




                  or practices in violation of Iowa Code Ann. § 714H, et seq.;

            s.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Kan. Stat. § 50-623, et seq.;

            t.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Ky. Rev. Stat. § 367.110, et seq.;

            u.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of La. Rev. Stat. § 51:1401, et seq.;

            v.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of 5 Me. Rev. Stat. § 207, et seq.; Defendants have

                  engaged in unfair competition or unfair or deceptive acts or practices in

                  violation of Md. Com. Law Code § 13-101, et seq.;

            w.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Mass. Gen. L. Ch. 93A, et seq.;

            x.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Mich. Stat. § 445.901, et seq.;

            y.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Minn. Stat. § 325F.67, et seq.;

            z.    Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Miss. Code Ann. § 75-24-1, et seq.;

            aa.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Vernon’s Mo. Rev. Stat. § 407.0 10, et seq.;

            bb.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Mont. Code § 30-14-101, et seq.;

            cc.   Defendants have engaged in unfair competition or unfair or deceptive acts

                                           -28-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 29 of 35 PageID: 29




                  or practices in violation of Neb. Rev. Stat. § 59-1601, et seq.;

            dd.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Nev. Rev. Stat. § 598.0903, et seq.;

            ee.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.H. Rev. Stat. § 358-A:1, et seq.;

            ff.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.J. Stat. Ann. § 56:8-1, et seq.;

            gg.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.M. Stat. Ann. § 57-12-1, et seq.;

            hh.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.Y. Gen. Bus. Law § 349, et seq.;

            ii.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.Y. Gen. Bus. Law § 350, et seq.;

            jj.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.C. Gen. Stat. § 75-1.1, et seq.;

            kk.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of N.D. Cent. Code § 51-15-01, et seq.;

            ll.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Ohio Rev. Stat. § 1345.01, et seq.

            mm.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Okla. Stat. tit. 15 § 751, et seq.;

            nn.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Or. Rev. Stat. § 646.605, et seq.;

            oo.   Defendants have engaged in unfair competition or unfair or deceptive acts

                                            -29-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 30 of 35 PageID: 30




                  or practices in violation of 73 Pa. Stat. § 201-1, et seq.;

            pp.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of R.I. Gen. Laws § 6-13.1-1, et seq.;

            qq.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of S.C. Code Laws § 39-5-10, et seq.;

            rr.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of S.D. Code Laws § 37-24-1, et seq.;

            ss.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Tenn. Code § 47-18-101, et seq.;

            tt.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Tex. Bus. & Com. Code § 17.41, et seq.;

            uu.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Utah Code Ann. § 13-11-1, et seq.;

            vv.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Vt. Stat. Ann. Tit. 9, § 2451, et seq.;

            ww.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Va. Code § 59.1-196, et seq.;

            xx.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Wash. Rev. Code § 19.86.010, et seq.;

                  Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of W. Va. Code § 46A-6-101, et seq.;

            yy.   Defendants have engaged in unfair competition or unfair or deceptive acts

                  or practices in violation of Wis. Stat. § 100.20, et seq.;

            zz.   Defendants have engaged in unfair competition or unfair or deceptive acts

                                           -30-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 31 of 35 PageID: 31




                        or practices in violation of Wyo. Stat. § 40-12-100, et seq.; and

                 aaa.   Defendants have engaged in unfair competition or unfair or deceptive acts

                        or practices in violation of 23 L.P.R.A. § 1001, et seq., the applicable statute

                        for the Commonwealth of Puerto Rico.

          141.   Each Defendant’s conduct constitutes trade or commerce or other actionable

activity within the meaning of the above statutes.

          142.   Each Plaintiff and other Class(es) Member is a consumer or person aggrieved by

Defendants’ misconduct within the meaning of the above statutes.

          143.   To the extent applicable, each Defendant knew, intended, or should have known

that their fraudulent and deceptive acts, omissions, or concealment would induce reliance and that

reliance can be presumed under the circumstances. As a direct and proximate result of Defendants’

unfair methods of competition and unfair or deceptive acts or practices, Plaintiff and other class

members have suffered damages– an ascertainable loss – in an amount to be proved at trial.

                                    SEVENTH CAUSE OF ACTION
                                       UNJUST ENRICHMENT

          144.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          145.   This cause of action is alleged on behalf of all class members against all

Defendants.

          146.   As alleged herein, Defendants were unjustly enriched at the expense of Plaintiff

and other class members by virtue of the latter’s paying for Defendants’ Sunscreen Products.

          147.   Defendants profited immensely from introducing a carcinogen into the United

States for human consumption. On top of that, because Defendants’ Sunscreen Products were

adulterated and misbranded, their distribution and sale in the United States was illegal.

          148.   Plaintiff and other class members were unjustly deprived of money obtained by
                                                 -31-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 32 of 35 PageID: 32




Defendants as a result of the improper amounts paid for Defendants’ Sunscreen Products. It would

be inequitable and unconscionable for Defendants to retain the profit, benefit, and other

compensation obtained from Plaintiff and other class members as a result of their wrongful conduct

alleged in this Complaint.

          149.   In the alternative to the other causes of actions alleged herein, Plaintiff and other

class members have no adequate remedy at law.

          150.   Plaintiff and other class members are entitled to seek and do seek restitution from

Defendants as well as an order from this Court requiring disgorgement of all profits, benefits, and

other compensation obtained by Defendants by virtue of its wrongful conduct.

                                      EIGHTH CAUSE OF ACTION
                                           NEGLIGENCE

          151.   Plaintiff re-allege and incorporate the preceding paragraphs as if fully set forth

herein.

          152.   This cause of action is alleged on behalf of all class members against all

Defendants.

          153.   Each Defendant owed a duty to Plaintiff and the Class(es) to use and exercise

reasonable and due care in the manufacturing of its Sunscreen [and/or After-Sun] Products.

          154.   Each Defendant owed a duty to Plaintiff and the Class(es) to ensure that the

Sunscreen Products it sold in the United States complied with cGMPs and were not adulterated or

misbranded, or did not contain undisclosed benzene impurities.

          155.   Each Defendant owed a duty to care to Plaintiff and the Class(es) because they were

the foreseeable, reasonable, and probable user of Sunscreen Products and victim of each

Defendant’s fraudulent and deceptive activities. Each Defendant knew, or should have known,

that its Sunscreen Products did not comply with cGMPs and were adulterated and misbranded, or

contained undisclosed benzene impurities, and each was in the best position to uncover and remedy
                                                 -32-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 33 of 35 PageID: 33




these shortcomings.

          156.   Each Defendant failed to do this. Each Defendant inadequately oversaw the

manufacture or sale of its own Sunscreen Products. Each Defendant knew that ignoring the

manufacturing issues surrounding its Sunscreen Products would damage Plaintiff and the Class(es)

and increase its own profits.

          157.   Each Defendant maintained or should have maintained a special relationship with

Plaintiff and the Class(es), as they were obligated to ensure that its Sunscreen Products complied

with cGMPs and was not adulterated or misbranded, or did not contain undisclosed benzene

impurities.

          158.   Each Defendant’s own actions and inactions created a foreseeable risk of harm to

Plaintiff and the Class(es). Each Defendant’s misconduct included, but was not limited to, failing

to oversee actions taken in the manufacture or sale of its Sunscreen Products.

          159.   Each Defendant breached duties owed to Plaintiff and the Class(es) by failing to

exercise reasonable care sufficient to protect the interests and meet the needs of Plaintiff and the

Class(es).

          160.   As a direct and proximate result of each Defendant’s negligent conduct, Plaintiff

and the Class(es) has suffered injury and are entitled to damages in an amount to be proven at trial.

                                      NINTH CAUSE OF ACTION
                                        NEGLIGENCE PER SE

          161.   Plaintiff re-alleges and incorporates the preceding paragraphs as if fully set forth

herein.

          162.   This cause of action is alleged on behalf of all class members against all

Defendants.

          163.   Each Defendant owed a duty to Plaintiff and the Class(es) to use and exercise

reasonable and due care in the manufacturing of its Sunscreen Products.
                                                 -33-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 34 of 35 PageID: 34




         164.    Each Defendant owed a duty to Plaintiff and the Class(es) to ensure that the

Sunscreen Products it sold in the United States complied with cGMPs and were not adulterated or

misbranded, or did not contain undisclosed benzene impurities.

         165.    Each Defendant owed a duty to Plaintiff and the Class(es) because each state,

territory, and possession has adopted /or adheres to federal cGMP and adulteration standards.

         166.    Each Defendant failed to comply with federal cGMPs and federal adulteration

standards.

         167.    As a result of each Defendant’s failures to do so, each Defendant’s own actions and

inactions created a foreseeable risk of harm to Plaintiff and the Class(es).

         168.    As a direct and proximate result of each Defendant’s negligent conduct, Plaintiff

and the Class(es) have suffered injury and are entitled to damages in an amount to be proven at

trial.

                                     PRAYER FOR RELIEF
         WHEREFORE, Plaintiff pray for the following judgment:

                A.      An order certifying this action as a class action;

                B.      An order appointing Plaintiff as Class(es) Representative, and appointing

         undersigned counsel as Class(es) Counsel to represent the Class(es);

                C.      A declaration that Defendants are liable pursuant to each and every one of

         the above-enumerated causes of action;

                D.      An order awarding appropriate preliminary and/or final injunctive relief

         against the conduct of Defendants described herein;

                E.      Payment to Plaintiff and class members of all damages, exemplary or

         punitive damages, and/or restitution associated with the conduct for all causes of action in

         an amount to be proven at trial, including but not limited to the full amounts paid or


                                                 -34-
Case 3:21-cv-13710-ZNQ-TJB Document 1 Filed 07/15/21 Page 35 of 35 PageID: 35




       reimbursed for Sunscreen Products; the costs to replace or Sunscreen Products;

       Defendants’ ill-gotten gains; and/or the increases in the amounts paid for non-adulterated,

       non-misbranded, Sunscreen Products;

              F.        An award of attorneys’ fees, expert witness fees, and costs, as provided by

       applicable law and/or as would be reasonable from any recovery of monies recovered for

       or benefits bestowed on the class members;

             G.         An award of statutory penalties to the extent available;

             H.         Interest as provided by law, including but not limited to pre-judgment and

       post-judgment interest as provided by rule or statute; and

              I.        Such other and further relief as this Court may deem just, equitable, or

       proper.

                                         JURY DEMAND
       Plaintiff respectfully requests a trial by jury on all causes of action so triable.


 Dated: July 15, 2021                                          Respectfully Submitted,


 /s/ Marlene J. Goldenberg                                    /s/ David J. Stanoch
 Marlene J. Goldenberg (pro hac vice to be filed)             David J. Stanoch (NJ Bar No. 012902003)
 Noah C. Lauricella (pro hac vice to be filed)                Allan Kanner (pro hac vice to be filed)
 Goldenberg Law, PLLC                                         Conlee S. Whiteley (pro hac vice to be filed)
 800 LaSalle Avenue, Ste. 2150                                Layne Hilton (pro hac vice to be filed)
 Minneapolis, MN 55402                                        KANNER & WHITELEY, LLC
 (612) 436-5028                                               701 Camp Street
 mjgoldenberg@goldenberglaw.com                               New Orleans, LA 70130
 nlauricella@goldenberglaw.com                                 (504)-524-5777
                                                              d.stanoch@kanner-law.com
                                                              a.kanner@kanner-law.com
                                                              c.whiteley@kanner-law.com
                                                              l.hilton@kanner-law.com




                                                 -35-
